DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Group II claims 11-15   in the reply filed on 11/24/21 is acknowledged.  The traversal is on the ground(s) that states there is no serious Burden for search.  This is not found persuasive because the claimed subject matter is not even examined within the same Art units nor technology. The proof of this is that the invention was transferred to another art unit based upon the technology. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly, and confusingly worded and/or lack proper antecedent basis:
“any combination thereof” in claim 15. The term any indefinite because the disclosure does not show all possible combinations such as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15  is/are rejected under 35 U.S.C. 102(a1) as being  anticipated by Hidding et al 5473855.
Hidding et al discloses the claimed invention as recited in the claims as shown below:


11. (Original) A device for inhibiting rotational motion of an article to be processed, the device comprising:

43 including 43 a generally ring-shaped guide assembly, the guide assembly having and at least two guide pins 60 extending from a first side of the guide assembly in a transverse direction, the guide assembly further including at least two resilient devices 62 positioned over a respective one of the at least two guide pins; and

a container guide 58 having an aperture for receiving an open end of a container moving in a first direction and for aligning the open end of the container with a processing device 22, the container guide being positioned adjacent to the first side of the pressure plate assembly;

wherein the at least two resilient devices are configured to be compressed in response to movement of the container guide in a first direction, and the at least two resilient devices are configured to decompress in response to movement of the container guide in a second, generally opposite direction. See Fig.4
12. (Original) The device of claim 11, wherein an inner diameter of the guide assembly is greater than an inner diameter of the container guide aperture.This is true because the user would know to pick the bottle that fits and one could be made. 

13. (Original) The device of claim 11, further comprising a mounting plate configured to receive the guide assembly, the mounting plate further including an  See Fig.4 show the configuration 


14. (Original) The clamping device of claim 13, wherein the processing device is a trimming device, a threading device (the device threads caps therefore the limitation is met see Fig.13 ), a curling device, or a spin forming device (the device is rotatable therefore this limitation is met by the prior art) .

15. (Original) The clamping device of claim 11, wherein the at least two resilient devices include coil springs 62, steel wave springs, polyurethane springs, compressible gas springs, or any combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is used in the rejection and the other art is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 1, 2022